DETAILED ACTION
Claims 3-21 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 3, 10 and 17 are independent claims. Claims 4-9, 11-16, 18-21 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 06-04-2020.

Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 15/868,257 filed in January 11, 2018, and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of January 11, 2018 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date:
a) The later filed Application is filed prior to the patent issued of the earlier application.  [copendency; MPEP 211.01(b) (I)]
b) At least one common inventor [MPEP 201.07]


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-20-2020 is in compliance with the provisions of 37 CFR 1.97

Specification Objections
¶s [0018] and [0028] objected because they contain an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretation
Claim 10 is directed to an apparatus that recites what could be one or more nonce terms, for example, “entity manager” that is modified by a structural modifier recited as “processor device coupled to a memory”. Therefore, in this instance the nonce terms are modified by a structural modifier. 
Because of these findings, these terms are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Dependent claims 11-16 are also not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



As per claims 3, 10, 17, ‘143 discloses a method comprising: 
determining, by an entity manager executing on a computing device, that a first entity requires a first power management function to be performed against the first entity; (determining, by an entity manager executing on a computing device, that a first entity requires a first power management function; claim 1) 
generating first power management execution information that identifies a power device address of a first power management device that controls power to the first entity; and (generating first power management execution information that identifies a power device address of the first power management device and that identifies the power management device type; claim 1) 
initiating, on the computing device, an automation engine with the first power management execution information to cause the first power management function to be performed against the first entity via the first power management device based on the first power management execution information. (initiating, on the computing device, an automation engine with the first power management execution information to cause the first power management function to be performed against the first entity via the first 
power management device based on the first power management execution 
information; Claim 1) 
As per claims 4, 11, 18, ‘143 discloses a method further comprising: selecting, by the entity manager, a fence agent script from a plurality of fence agent scripts, for use 
As per claims 5, 12, 19, ‘143 discloses a method wherein selecting, by the entity manager, the fence agent script further comprises selecting the fence agent script from the plurality of fence agent scripts based on a type of power management device of the first power management device. (determining, from a plurality of different power management device types and selecting a fence agent script of a plurality of fence 
agent scripts ……and performing the first power management function against the first entity via the first power management device using the fence agent script and the first power management execution information; claims 1, 2, and 5 respectively) 

As per claims 6, 13 and 20, ‘143 discloses a method further comprising: selecting, by the entity manager, a fence agent script from a plurality of fence agent scripts, for use with the first power management device; and causing the automation engine to use the fence agent script to implement the first power management function against the first entity. (“determining, from a plurality of different power management device types” and “selecting a fence agent script of a plurality of fence agent scripts ……and performing the first power management function against the first entity via the 
As per claims 7, 14, ‘143 discloses a method further comprising: prior to generating the first power management execution information, accessing, by the entity manager, configuration data to determine whether a current power management mode is a proxy mode or a non-proxy mode; and based on determining that the current power management mode is the non-proxy mode, generating the first power management execution information that identifies the power device address of the first power management device that controls the power to the first entity. (prior to generating the first power management execution information, accessing, by the entity manager, 
configuration data to determine whether a current power management mode is a 
proxy mode or a non-proxy mode;  and based on determining that the current power management mode is the non-proxy mode, generating the first power management execution information that identifies the power device address of the first power management device that controls the first entity; claim 3)
As per claim 21, ‘143 discloses a method wherein connecting, by the automation engine, to the proxy entity comprises initiating, to the proxy entity from the computing device, a secure shell (SSH) secure channel. (wherein connecting, by the automation engine, to the proxy entity comprises initiating, to the proxy entity from the computing 
device, a secure shell (SSH) secure channel; Claim 6) 


Thus, a later application claim is not patentably distinct from an earlier patent claim if the later claim is anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
As per claims 8 and 15 of the instant application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,671,143 (hereinafter ‘143) in view of Yagi et al. [Publication No. 2013/0275793]
‘143 does not distinctly disclose a method of detecting, by the entity manager, that the first entity has failed to respond to a polling request.

However, Yagi et al. discloses detecting, by the entity manager, that the first entity has failed to respond to a polling request. ([0054] At a timing 5004, in a case where no polling packet is received within a certain period of time, the communication status determination unit 4003 issues a notification to the power supply stop execution unit 4005.  At a timing 5005, in a case where a state that the MFP 100 is not used by a user continues for a certain period of time, the usage status determination unit 4004 issues a notification to the power supply stop execution unit 4005.  At a timing 5006, the 
It would have been obvious at the time of the invention was filed to modify the teachings of ‘143 and Yagi et al. because all references are in the same field of endeavor. Yagi’s teaching of performing a power management based on no pooling request being received  would enhance ‘143 as modified system by allowing the system to shut down unresponsive components as part of reset, thus improving system reliability.
Claims 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. [Patent No. 9,043,636 B2] in view of Van der Linden et al. [Publication No. 2011/0022812]
As per claim 9, 16, ‘143 does not distinctly disclose wherein the first power management execution information comprises authentication credentials of the first entity.
However, Van der Linden et al. discloses wherein the first power management execution information comprises authentication credentials of the first entity. (Methods and systems for establishing a cloud bridge between two virtual storage resources and for transmitting data from one first virtual storage resource to the other virtual storage resource.  The system can include a first virtual storage resource or cloud, and a storage delivery management service that executes on a computer and within the first virtual storage resource.  The storage delivery management service can receive user credentials of a user that identify a storage adapter; abstract) 

It would have been obvious at the time of the invention was filed to modify the teachings of ‘143 and Van der Linden et al. because all references are in the same field of endeavor. Van der Linden’s teaching of performing an authentication would enhance ‘143 by establishing a communication bridge that that is verified thus enhancing system protections from potential unauthorized systems and other entities. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 3-4, 6, 10-11, 13, 17are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. [Patent No. 9,043,636 B2] in view of Keagy et al. [Publication No. 2015/0381411 A1]. 

As per claims 3, 10 and 17, Cai et al. discloses a method comprising: 
determining, by an entity manager executing on a computing device, that a first entity requires a first power management function to be performed against the first entity; (inter alia: A first network device receives a fence operation command from the management network device [col 1 lines 55-65] The fence operation command may “ include an instruction “ON” to enable an application, “OFF” to terminate an application…..” for the network device. [Col 2 Lines 34-38] To a PHOSITA, disabling an application from execution allows the system to operate in a power consumption state that is lower than a power state where the application is not terminated.) 
generating first power management execution information that identifies a power device address of a first power management device that controls power to the first entity; and [inter alia: “As the fence operation command contains information not only of the target network device, but also of the target application program”, which means, targeting a particular network device implies knowing a computer’s address [Col 1 Lines 60-65]
initiating, on the computing device, an automation engine with the first power management execution information to cause the first power management function to be performed against the first entity via the first power management device based on the first power management execution information. [inter alia: A first network device receives a fence operation command from the management network device [col 1 lines 55-65] The fence operation command may an application interface to “ include an instruction “ON” to enable an application, “OFF” to terminate an application…..” [Col 2 
Cai et al. might not distinctly discloses where the claimed term “automation engine” is more narrowly construed as a collection of “ information” to be build and applied to a target deice. 
However, Keagy et al. discloses the invention directed to automation engine wherein a collection of execution information is obtained to be build and applied to a target deice. [inter alia: an orchestration engine operable to build infrastructure, install software, and connect or converge the different clouds to instantiate a single system solution. [0028-0031, Figs 2-3] More particularly, Keagy et al. discloses the following: 
initiating, on the computing device, an automation engine with the first  management execution information to cause the first  management function to be performed against the first entity via the first management device based on the first management execution information. [inter alia: an orchestration engine operable to build infrastructure, install software, and connect or converge the different clouds to instantiate a single system solution. According to Keagy et al., such solutions are identified as “blueprints”. Furthermore,  “the blueprint is divided into multiple steps or sections, and the director 205 instructs the performer 210 to implement each section by identifying a playbook for the performer 210 to execute.  A playbook in some embodiments is a script (e.g., an Ansible or Salt script) used to configure or install resources on the various clouds.  For example, a playbook may instantiate a number of 
It would have been obvious at the time of the invention was filed to modify the teachings of Cai et al. and Keagy et al. because, both references are in the same field of endeavor. Keagy’s teaching of generating a blueprint and automatically executing said blueprint based on a playbook would enhance Cai 's system by allowing the process of building and testing solutions for multiple computer clients, thus improving system solutions automatically.   
As per claims 10 and 17 are equivalent to claim 3 for containing substantially same subject matter described in claim 3, thus are rejected under same rationale as described in claim 3.

As per claims 4 and 11, the method further comprising:
selecting, by the entity manager, a fence agent script from a plurality of fence agent scripts, for use with the first power management device; and . (Cai discloses the concept where the “appropriate fence device on the present physical host node that corresponds to the fence operation command, and activates the determined fence device such that the fence device performs a fence operation on the target 
application program according to the fence operation command” and “In a case where a plurality of fence devices is found, one fence device is selected from amongst the found plurality of fence devices” [Col 2 Lines 34-38, Fig. 1 step 103] ) , (Keagy et al.; inter alia: an orchestration engine operable to build infrastructure, install software, and connect or converge the different clouds to instantiate a single system solution. According to Keagy 
storing, in the first power management execution information, a fence agent script identifier that identifies the fence agent script. (Inter alia, Col 5 lines 38-41 states that “The operation begins with a STONITHD daemon on nodeC receiving a fence operation command from the management node of the cluster containing an identification of nodeB and an identification of VM5”) 
As per claims 6, 13, Cai as modified discloses a method further comprising:
selecting, by the entity manager, a fence agent script from a plurality of fence agent scripts, for use with the first power management device; and (Cai discloses the concept where the “appropriate fence device on the present physical host node that corresponds to the fence operation command, and activates the determined fence device such that the fence device performs a fence operation on the target application program according to the fence operation command” and “In a case where a plurality of fence devices is found, one fence device is selected from amongst the found plurality of fence devices” [Col 2 Lines 34-38, Fig. 1 step 103] )
causing the automation engine to use the fence agent script to implement the first power management function against the first entity. (inter alia: A first network device 

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. [Patent No. 9,043,636 B2] in view of Keagy et al. [Publication No. 2015/0381411 A1] and further view of Mehta et al. [Publication No. 2019/0025903] 

As per claims 5, 12, Cai as modified discloses a method whereby the entity manager, the fence agent script further comprises selecting the fence agent script from the plurality of fence agent scripts (Cai discloses the concept where the “appropriate fence device on the present physical host node that corresponds to the fence operation command, and activates the determined fence device such that the fence device performs a fence operation on the target application program according to the fence operation command” and “In a case where a plurality of fence devices is found, one fence device is selected from amongst the found plurality of fence devices” [Col 2 Lines 34-38, Fig. 1 step 103] )
Cai as modified does not distinctly based on a type of power management device of the first power management device. 
Mehta et al. discloses based on a type of power management device of the first power management device.(Mehta discloses a system directed to “analyzing a plurality of metrics associated with the virtual machines” and based on these findings instruct one or more of the VMs  to “enter a low power mode” [Fig. 5] ) 
It would have been obvious at the time of the invention was filed to modify the teachings of Cai as modified and Mehta et al. because all references are in the same field of endeavor. Mehta’s teaching of assigning a power mode to one or more VMs based on various types of attributes would enhance Cai 's as modified system by allowing the system to selectively apply unique power management policies thus improving system power.

Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. [Patent No. 9,043,636 B2] in view of Keagy et al. [Publication No. 2015/0381411 A1] and further view of Yagi et al. [Publication No. 2013/0275793]

As per claims 8, 15, Cai as modified discloses wherein determining, by the entity manager, that the first entity requires the first power management function to be performed against the first entity (inter alia: A first network device receives a fence operation command from the management network device [col 1 lines 55-65] The fence operation command may “ include an instruction “ON” to enable an application, “OFF” to terminate an application…..” for the network device. [Col 2 Lines 34-38] To a PHOSITA, disabling an application from execution allows the system to operate in a power 
Cai as modified does not distinctly disclose a method of detecting, by the entity manager, that the first entity has failed to respond to a polling request.
However, Yagi et al. discloses detecting, by the entity manager, that the first entity has failed to respond to a polling request. ([0054] At a timing 5004, in a case where no polling packet is received within a certain period of time, the communication status determination unit 4003 issues a notification to the power supply stop execution unit 4005.  At a timing 5005, in a case where a state that the MFP 100 is not used by a user continues for a certain period of time, the usage status determination unit 4004 issues a notification to the power supply stop execution unit 4005.  At a timing 5006, 
the power supply stop execution unit 4005 instructs the power supply unit 110 to stop the power supply.  At a timing 5007, the power supply unit 110 supplies 
power or stops the power supply to the MFP 100; ¶ [0054]

It would have been obvious at the time of the invention was filed to modify the teachings of Cai as modified and Yagi et al. because all references are in the same field of endeavor. Yagi’s teaching of performing a power management based on no pooling request being received  would enhance Cai 's as modified system by allowing the system to shut down unresponsive components as part of reset, thus improving system reliability. 

s 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. [Patent No. 9,043,636 B2] in view of Keagy et al. [Publication No. 2015/0381411 A1] and further view of  Van der Linden et al. [Publication No. 2011/0022812]

As per claim 9, Cai as modified does not distinctly disclose wherein the first power management execution information comprises authentication credentials of the first entity.
However, Van der Linden et al. discloses wherein the first power management execution information comprises authentication credentials of the first entity. (Methods and systems for establishing a cloud bridge between two virtual storage resources and for transmitting data from one first virtual storage resource to the other virtual storage resource.  The system can include a first virtual storage resource or cloud, and a storage delivery management service that executes on a computer and within the first virtual storage resource.  The storage delivery management service can receive user credentials of a user that identify a storage adapter; abstract) 

It would have been obvious at the time of the invention was filed to modify the teachings of Cai as modified and Van der Linden et al. because all references are in the same field of endeavor. Van der Linden’s teaching of performing an authentication would enhance Cai 's as modified system by establishing a communication bridge that that is verified thus enhancing system protections from potential unauthorized systems and other entities. 


Allowable Subject Matter
Claims 7, 14 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Relevant Prior Art
Publication 2010/0306566 by Dehaan et al. discloses Embodiments to systems and methods for power management in a managed network having hardware-based and virtual resources.  A network management platform can host a power management engine to configure and manage the power operations of a mixed set of hardware-implemented and virtual machines.  The virtual machines can be instantiated, for instance, via a mainframe platform and/or a cloud computing environment.  The power management engine can maintain a power management settings indicating power management rules or preferences for the managed network.  The power management settings can contain rules or commands, for instance, to sequence the power-on or power-off order between different hardware-implemented or virtual machines, based for instance on dependency orders or predetermined schedules.


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner

Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov